DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Christopher Agnew (Reg No. 43,464) on January 6, 2022.

AMENDMENTS TO THE CLAIMS
1-7. (canceled)
8. (currently amended) A method of programming a plurality of displays in a multiple display environment comprising:
receiving a plurality of program streams which have been organized into a set of channels;
demodulating the program streams to condition the program streams for output of individual programs to the plurality of channels;
transporting the demodulated stream of channels to a modulator to produce a plurality of modulated output channels that are transportable to the plurality of displays in the multiple display environment;
programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices;
controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times;

determining a display conflict with the particular displays selected;
determining a tuning resource conflict separately from the display conflict;
resolving the display conflict[[s]] with the particular displays selected; and
resolving the tuning resource conflict.
9. (previously presented) The method recited in claim 8, further comprising outputting for display a point guide containing information about the broadcast content.
10. (currently amended) The method recited in claim 9, further comprising determining the display conflict[[s]] within a display point guide after the display point guide has been updated.
11. (currently amended) The method recited in claim 10, further comprising determining tuning resources in accordance with the display conflict[[s]].
12. (previously presented) The method recited in claim 11, further comprising outputting for display a conflict resolution screen on a remote control.
13. (currently amended) The method recited in claim 12, further comprising updating the display point guide after resolving the display conflict[[s]].
14. (original) The method recited in claim 13, further comprising saving the display point guide with a resolved sequence of information about the broadcast content.
15. (currently amended) An apparatus configured to manage an environment containing a plurality of displays, comprising:
a receiver configured to:
receive a plurality of program streams which have been organized into a plurality of channels; and
demodulate the plurality of program streams to produce a plurality of demodulated streams corresponding to the channels;
a modulator configured to modulate the plurality of demodulated streams corresponding to the channels for output on a plurality of frequencies to produce a modulated output signal;

communicate with the modulator; and
split the modulated output signal thereby producing one or more output modulated channels that carry broadcast content;
a processor for programming the plurality of displays in the environment configured to:
program a sequence of the modulated channels to the plurality of display devices;
control pre-set or pre-programmed sequencing of the modulated channels for output to the plurality of displays at future times;
select particular displays in the plurality of displays to display particular of the modulated channels for future playing; [[and]]
determine a display conflict with the particular displays selected;
determine a tuning resource conflict separately from the display conflict;
resolve the display conflict[[s]] with the particular displays selected; and
resolve the tuning resource conflict.
16. - 21. (canceled)
22. (previously presented) The apparatus recited in claim 15, wherein the processor is further configured to output for display a point guide containing information about the broadcast content. 
23. (currently amended) The apparatus recited in claim 22, wherein the processor is further configured to determine the display conflict[[s]] within a display point guide after the display point guide has been updated. 
24. (currently amended) The apparatus recited in claim 23, wherein the processor is further configured to determine tuning resources in accordance with the display conflict[[s]]. 
25. (previously presented) The apparatus recited in claim 24, wherein the processor is further configured to output for display a conflict resolution screen on a remote control.
26-27. (canceled)
28. (previously presented) The method recited in claim 14 wherein the remote control consists essentially of one of a tablet, PC or smart phone.

30. (currently amended) A method of programming a plurality of displays in a multiple display environment comprising:
receiving a plurality of program streams which have been organized into a set of channels;
demodulating the program streams to condition the program streams for output of individual programs to the plurality of channels;
transporting the demodulated stream of channels to a modulator to produce a plurality of modulated output channels that are transportable to the plurality of displays in the multiple display environment;
programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices;
controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times;
selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing;
outputting for display a display point guide containing information about the broadcast content;
updating the display point guide;
determining a display conflict[[s]] within the display point guide after the display point guide has been updated; and
determining a tuning resource conflict separately from the display conflict;
resolving the display conflict[[s]] within the display point guide;
resolving the tuning resource conflict; and
displaying resolution performed to resolve the display conflict[[s]].
31. (previously presented) The method of claim 30,
wherein the display point guide comprises a display guide, and
wherein the method further comprises displaying one or more options to resolve the display conflict.

33. (currently amended) The method of claim 30, wherein resolving the display conflict[[s]] comprises:
displaying one or more options to resolve the display conflict;
receiving an indication of a resolution option selected from the one or more options to resolve the display conflict; and
updating one or more of the particular displays selected in accordance with the resolution option selected.
34. (previously presented) The method of claim 33, wherein the one or more options comprise at least one of a cut early to a next program before a current program finishes or a cut in to the next program once the current program finishes.
35. (currently amended) The method of claim 30, wherein resolving the display conflict[[s]] comprises performing a default resolution based on previous activity.
36. (currently amended) The method of claim 8, further comprising:
receiving a programming or channel change request;
updating a display point guide;


displaying the tuning resource conflict and the display conflict; and

further updating the display point guide.

Response to Applicant Amendments/Arguments
Applicant: 103 Claim Rejections 
Examiner:  Claims 8, 15, and 30 as written in the examiner’s amendment above, have been indicated as containing allowable subject matter.

Allowed Claims
Claims 8, 15, and 30 are allowed, as written in the examiner’s amendment. Therefore dependent claims 9-14, 22-25, 28, 31-36 are allowed, as they are dependent upon an allowed claim.

Claims 8, 15, and 30, as written in the examiner’s amendment, contain allowable subject matter. Therefore dependent claims 9-14, 22-25, 28, 31-36 contain allowable subject matter, as they depend from one of claims  8, 15, and 30, and contain all subject matter disclosed in the claims from which they depend upon.

Allowable Subject Matter
Examiner finds it unconventional and novel apply each of the concepts in combination with each other as recited in the independent claims. In particular a method of programming a plurality of displays in a multiple display environment comprising: receiving a plurality of program streams which have been organized into a set of channels; demodulating the program streams to condition the program streams for output of individual programs to the plurality of channels; transporting the demodulated stream of channels to a modulator to produce a plurality of modulated output channels that are transportable to the plurality of displays in the multiple display environment; programming a sequence of broadcast content corresponding to the modulated output channels for output to the plurality of display devices; controlling pre-set or pre-programmed sequencing of the broadcast content corresponding to the modulated output channels for output to the plurality of displays at future times;
selecting particular displays in the plurality of displays to display portions of the broadcast content corresponding to the modulated output channels at the future times for future playing; determining a display conflict with the particular displays selected; determining a tuning resource conflict separately from the display conflict; resolving the display conflict with the particular displays selected; and resolving the tuning resource conflict.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRIKA PETERSON/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426